                                                                                                           Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 1 of 16




                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                                             DISTRICT OF CONNECTICUT
                                                                                                       ____________________________________
                                                                                                        JAMES WELTER,                     :   CIVIL ACTION NO.
                                                                                                                                          :
                                                                                                                        Plaintiff,        :
1000 Lafayette Boulevard, Suite 1100 ▪ Bridgeport, CT 06604 ▪ T: (203) 683-6007 ▪ F: (203) 683-9881




                                                                                                                                          :
                                                                                                         v.                               :
                                                                                                                                          :   JURY TRIAL DEMANDED
                                                                                                                                          :
                                                                                                       CONNECTICUT HOUSING                :
                                                                                                       FINANANCE AUTHORITY                :
                                                                                                                                          :
                                                                                                                        Defendant.        :   JULY 21, 2021
                                                                                                       ___________________________________:

                                                                                                                                                COMPLAINT

                                                                                                                                      JURISDICTION AND VENUE

                                                                                                      1.    This action arises under the Family Medical Leave Act (FMLA), 29 U.S.C.A. § 2615,

                                                                                                            and § 2612; the Americans with Disabilities Act Amendments Act (ADAAA), 42

                                                                                                            U.S.C. § 12101 et seq; Title VII of the Civil Rights Act of 1964, 42 U.S.C.

                                                                                                            § 2000e-2; Connecticut General Statues § 46A-60(b)(1); and Connecticut State Law.

                                                                                                      2.    The jurisdiction of this court is founded upon 28 U.S.C. §1331 (federal question) and

                                                                                                            the provisions of 28 U.S.C. §1343.

                                                                                                      3.    Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b) in that

                                                                                                            the claims arose in this district and Plaintiff resides in this district.

                                                                                                      4.    Supplemental jurisdiction over Plaintiff's supplemental state law claims are invoked

                                                                                                            pursuant to 28 U.S.C. §1367 as the claims arise out of the same transaction and

                                                                                                            occurrences as Plaintiff's federal claims.

                                                                                                      5.    Costs, expert witness fees, and attorney's fees are sought pursuant to 42 U.S.C. §1988.


                                                                                                                                                         -1-
     Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 2 of 16




                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.    The Plaintiff received a Notice of Right to Sue on May 4, 2021.

7.    Plaintiff received a Release of Jurisdiction on April 28, 2021.

                                        PLAINTIFF

8.    The Plaintiff, James Welter ("Plaintiff" or "Welter") resides at 51-1 Mile Creek Road,

      Old Lyme, CT 06371.

                                       DEFENDANT

9.    The Defendant, Connecticut Housing Finance Authority (“Defendant” or “CHFA”)

      conducts substantial business in Connecticut at 999 West Street, Rocky Hill, CT 06067,

      where Plaintiff was employed.

10. Defendant employs more than twenty (20) employees.

                               FACTUAL ALLEGATIONS

11. Mr. Welter was born on March 21, 1970.

12. Mr. Welter was 50 years of age at all times relevant.

13. Welter was one of the oldest employees in his department.

14. Approximately one-half of Defendant’s employees were younger than Mr. Welter.

         A. Mr. Welter’s History of Extraordinary Performance.

15. Mr. Welter was hired as a Multifamily Mortgage Underwriter for CHFA in March

      2013.

16. Six months later, due to his outstanding performance and valuable skill set, Mr. Welter

      was promoted to Senior Mortgage Underwriter, which was subsequently referred to as

      Multifamily Mortgage Underwriter II.


                                               -2-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 3 of 16




17. Mr. Welter always performed the duties of his positions in a greater than satisfactory

    manner.

       B. Triggering Action, Leading to Pretextual Event.

18. Yet, unfortunately, in 2015, Mr. Welter’s work environment turned into a hostile one,

    due to the actions of Jennifer Landau, (“Landau”) (female, late 40s), Mr. Welter's

    Supervisor and later the Managing Director for CHFA Masouda Omar, (“Omar”),

    (female, late 40s), who served as Landau’s supervisor.

19. The substantially younger females, Omar and Landau, engaged in a pattern of “severe

    and pervasive” conduct, altering the conditions of Mr. Welter’s employment,

    generating a harassing and abusive work environment.

20. Specifically, once Landau was assigned as Mr. Welter’s new Supervisor, the hostility

    and harassment became even more unbearable for Mr. Welter, which was later

    endorsed by Omar.

21. For instance, in mid-2018, Mr. Welter was involuntarily reassigned to perform the job

    of an Asset Manager 1, which was effectively a demotion.

22. Welter was not provided any reason for this reassignment and clearly expressed,

    verbally, and in writing, that he did not want this newly assigned position.

23. Seemingly, with the benefit of contextual hindsight, this reassignment was intended as

    a deliberate effort to induce Mr. Welter to resign from his position.

24. The disastrous chain of events continued with CHFA’s refusal to provide Mr. Welter

    with the proper training for the Asset Manager 1 position he now occupied.

25. Mr. Welter was neither provided training nor guidance from CHFA management for

    performing his new and entirely unfamiliar asset management duties.
                                             -3-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 4 of 16




26. Demonstrating without a doubt that Mr. Welter was set up for failure and the most

    effective formula to terminate his employment as quickly as possible or in an effort to

    induce him to resign, was to hold him accountable for mistakes proximately caused by

    CHFA’s own lack of training.

27. Desperate to obtain the proper training to perform the duties of his position, Mr. Welter

    continuously complained to his younger, female supervisor, Landau, and requested

    training as any other employee beginning a new position would have.

28. As a sole result of his ceaseless petition, Mr. Welter was finally allowed to attend

    professional training.

29. As a consequence of the hard work and excellent performance during his training, Mr.

    Welter obtained two new professional certifications—Certified Occupancy Specialist

    (COS) and Certified Credit Compliance Professional (C3P), the former being awarded

    due to Mr. Welter's passing the training program at an extremely high level (90th

    percentile).

30. Nonetheless, despite his outstanding performance, Landau issued Mr. Welter a poor

    performance review for 2018 in furtherance of Defendant’s plot or scheme to get him

    terminated.

31. Given the nonsensicality, lack of objectivity, and harassing nature of this deliberately

    poor evaluation, Mr. Welter wrote a rebuttal as permitted under the provisions of the

    Employee Handbook and Connecticut General Statutes.

32. Nevertheless, Mr. Welter was still treated disparately and disregarded by upper

    management.


                                              -4-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 5 of 16




33. In 2019 new management took control over CHFA, but Landau remained Mr. Welter's

    Supervisor, and her harassment persisted.

34. Once again, on April 13, 2020, despite Welter’s good performance, he was given

    another poor performance review for 2019 by Landau—his second consecutive poor

    evaluation by her.

35. Calling into question the veracity of her evaluation, out of the twenty-five categories,

    Mr. Welter scored as “needs improvement” in only four them, and incomprehensibly

    the explanations for this score were not supported by accurate facts, feedback given

    during the year, or any other documented progressive discipline required by policy.

36. Mr. Welter received a positive evaluation on twenty-one out of the twenty-five

    categories on his performance review. Yet, inexplicably he was given an overall poor

    score for his 2019 performance review.

37. Unable to deal with the hostility, on April 21, 2020, Mr. Welter contacted Maura

    Martin (“Martin”) Human Resources, to complain about his 2019 performance review

    and specifically pointing out that his review had included multiple generalities and,

    when Welter inquired, neither Landau nor Omar was able to provide specifics to

    support the poor review.

38. Welter expressed that he felt that the review process was subjective, arbitrary, and

    unfair, and he thought that it needed to be replaced.

39. In response, Martin suggested to Welter that he should document his complaints in

    writing, which Welter then included in his written rebuttal to his 2019 performance

    review.


                                              -5-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 6 of 16




40. Without hesitation, on May 1, 2020, Mr. Welter submitted his written rebuttal to his

    2019 performance review to the all-female and younger members of management, i.e.

    Landau, and Omar.

41. Clearly, the two poor reviews unfairly issued to Mr. Welter were the only possible

    way for CHFA to achieve its ultimate goal to get his employment terminated, given

    the newly instituted policy, according to which, two subsequent negative annual

    reviews could result in termination.

42. Tellingly, in what only could be considered retaliation—on May 14, 2020—

    approximately two weeks after Mr. Welter’s rebuttal to the erroneous and biased

    performance review he was given for the second year in a row, the undoubtful

    retaliatory response from CHFA took the form of formal termination.

43. The younger females Landau and Omar’s discriminatory state of mind and scheme put

    in place to end Mr. Welter’s outstanding career at CHFA shows that his age and gender

    were really the reasons for his termination and the reasons why CHFA bypassed the

    progressive discipline process that it should have followed according to the Employee

    Handbook.

44. Particularly troublesome is that Mr. Welter was terminated by an Executive Director,

    Nandini Natarajan, (“Natarajan”); Managing Director Omar; and Director Landau; all

    of whom appear to be younger, and all of whom are female.

45. With an utter lack of verbal, written warnings, or any kind of disciplinary fault on Mr.

    Welter’s behalf, CHFA outragedly made use of the only resource that could have been

    conveniently tailored to meet CHFA’s goal to terminate Mr. Welter’s employment—

    performance reviews.
                                              -6-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 7 of 16




46. CHFA management's biased reviews, in which the evaluations made are vague,

    subjective, and highly prejudiced were used as erroneous, concocted reasons to

    terminate Mr. Welter’s employment.

       C. FMLA Retaliation.

47. In addition, Welter was approved for job-protected FMLA to undergo surgery on his

    left shoulder torn rotator cuff beginning on November 20, 2019, returning to work on

    January 20, 2020.

48. Such leave was approved by CHFA's HR department, but given the harassment to

    which Mr. Welter was subsequently subjected, and his subsequent termination a mere

    sixteen weeks later, it appears that CHFA management engaged in malicious

    retaliation against Mr. Welter for taking such leave.

       D. Harassment and Hostile Work Environment.

49. Mr. Welter underwent a severe and pervasive hostile work environment in which he

    was subjected to a myriad of misconduct that runs the gamut from directly harassing

    him regarding deadlines and causing his work to back up from lack of network access

    to literally denying him the access to the network and equipment necessary to perform

    the duties of his position remotely as it was necessary during the COVID-19 lockdown.

50. Mr. Welter was pointedly told by one of the Information Technology Representatives,

    “there are no laptops” available when he inquired about the necessary equipment to

    perform his job remotely from home on March 16, 2020.

51. Nonetheless, Mr. Welter, a team-player to the core, highly committed to completing

    all his work assignments that would fall behind due to the refusal of CHFA to provide


                                             -7-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 8 of 16




      him with the proper work equipment, decided to risk his own health and worked from

      the office on more than one occasion during the pandemic.

52. Finally, on April 1, 2020, Mr. Welter was provided with a company laptop.

53. Of significant note, an IT representative informed Mr. Welter that he was the last

      CHFA staff member to receive a laptop and that management had created a list for

      who was to get laptops in order of priority—Welter was dead last on this list.


                                        COUNT ONE

                  GENDER AND SEX DISCRIMIANTION,
       IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

54.      Plaintiff hereby incorporates Paragraphs 1-53 with the same force and impact as if

         fully set forth herein.

55.      Defendant employs more than fifteen employees.

56.      Plaintiff was qualified for his position.

57.      Plaintiff is a male.

58.      Plaintiff was subjected to outward harassment and hostility, by female employees,

         who treated him disparately by, among other things,

            a. In mid-2018, involuntarily reassigning Mr. Welter to perform the job of an

                Asset Manager 1, a demotion.

            b. Failing to provide Mr. Welter with the proper training for the Asset Manager

                1 position

            c. Holding Mr. Welter accountable for mistakes proximately caused by

                CHFA’s own lack of training.


                                                -8-
  Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 9 of 16




         d. Landau issuing Mr. Welter an unwarranted poor performance review for

             2018.

         e. Directly harassing Mr. Welter regarding deadlines and causing his work to

             back up from lack of network access to literally denying him the access to

             the network and equipment necessary to perform the duties of his position

             remotely as it was necessary during the COVID-19 lockdown.

         f. Telling Mr. Welter, “there are no laptops” available when he inquired about

             the necessary equipment to perform his job remotely from home on March

             16, 2020.

         g. On April 13, 2020, issuing Mr. Welter another poor performance review for

             2019— by Landau—his second consecutive poor evaluation by her in a row.

59.   Aside from the outward disparate treatment, the Plaintiff suffered numerous

      adverse employment actions, including, but not limited to, the following:

         a. On May 14, 2020—approximately two weeks after Mr. Welter’s rebuttal to

             the erroneous and biased performance review he was given for the second

             year in a row, CHFA terminated his employment.

60.   The above prescribed discriminatory actions were taken against the Plaintiff

      because he male.

61.   Defendant’s conduct is unlawful and in violation of Title VII.

62.   As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will

      continue to suffer damages, including but not limited, to substantial lost wages,

      fringe benefits, health insurance, retirement and pension benefits, mental and

      emotional distress, and the ability to enjoy life’s pleasures.
                                             -9-
 Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 10 of 16




63.    Plaintiff seeks damages as a result of Defendant’s unlawful conduct.


                                      COUNT TWO

                           RETALIATION,
      IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

64.    Plaintiff hereby incorporates Paragraphs 1-53 with the same force and impact as if

       fully set forth herein.

65.    Defendant employs more than fifteen employees.

66.    Plaintiff was qualified for his position.

          a. On April 21, 2020, Plaintiff engaged in protected activity by complaining to

              Human Resources.

67.    In retaliation, on May 14, 2020—approximately two weeks after Mr. Welter’s

       rebuttal to the erroneous and biased performance review he was given CHFA

       terminated his employment.

68.    The above prescribed actions were motivated by retaliation.

69.    Defendant’s conduct is unlawful and in violation of Title VII.

70.    As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will

       continue to suffer damages, including but not limited, to substantial lost wages,

       fringe benefits, health insurance, retirement and pension benefits, mental and

       emotional distress, and the ability to enjoy life’s pleasures.

71.    Plaintiff seeks damages as a result of Defendant’s unlawful conduct.




                                              -10-
 Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 11 of 16




                                       COUNT THREE

                    DISABILITY DISCRIMINATION,
       IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                        AMENDEMENTS ACT

72. Plaintiff hereby incorporates Paragraphs 1-53, with the same force and impact as if

    fully set forth herein.

73. Due to his disability, Plaintiff underwent surgery on his left shoulder torn rotator cuff

    beginning on November 20, 2019, returning to work on January 20, 2020.

74. Sixteen weeks after his disability leave, on May 14, 2020, CHFA terminated Mr.

    Welter’s employment.

75. CHFA’s termination of Mr. Welter was motivated by his disability.

76. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

77. Plaintiff seeks compensatory and punitive damages for Defendant’s misconduct.

                                       COUNT FOUR

                           RETALIATION,
       IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                         AMENDMENTS ACT

78. Plaintiff incorporates paragraphs 1-53, with the same force and impact as if fully set

    forth herein at length.

79. Plaintiff underwent surgery on his left shoulder torn rotator cuff beginning on

    November 20, 2019, returning to work on January 20, 2020.


                                             -11-
 Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 12 of 16




80. In retaliation for taking leave, in short temporal proximity, sixteen weeks later, on May

    14, 2020, CHFA terminated Mr. Welter’s employment.

81. CHFA’s termination of Mr. Welter was motivated by his disability.

82. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

83. Plaintiff seeks compensatory and punitive damages for Defendant’s misconduct.

                                       COUNT FIVE

                        RETALIATION,
 FOR EXERCISING FMLA RIGHTS IN VIOLATION OF 29 U.S.C. § 2612(A)(1)

84. Plaintiff hereby incorporates paragraphs 1-53 with the same force and impact as if

    fully set forth herein.

85. Plaintiff was entitled to FMLA leave due to his shoulder disability, a qualifying

    serious health condition.

86. Defendant approved the Plaintiff’s FMLA leave and he underwent surgery on his left

    shoulder torn rotator cuff beginning on November 20, 2019, returning to work on

    January 20, 2020.

87. In retaliation for taking job-protected leave, in short temporal proximity, sixteen

    weeks later, on May 14, 2020, CHFA terminated Mr. Welter’s employment.

88. The Defendant’s retaliation for Plaintiff asserting her FMLA rights, includes, but is

    not limited to, terminating Plaintiff’s employment on May 14, 2020.

89. The Defendant committed an adverse employment action against Plaintiff due to his

                                             -12-
 Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 13 of 16




    engagement in protected activities.

90. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages, including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

91. Plaintiff is seeking damages as a result of Defendants’ unlawful conduct.

                                       COUNT SIX

                          AGE DISCRIMIANTION,
               IN VIOLATION OF CONN. GEN. STAT. § 46A60(B)(1)

92. Plaintiff hereby incorporates Paragraphs 1-53 with the same force and impact as if

    fully set forth herein.

93. Defendant employs more than two employees.

94. Plaintiff was qualified for his position.

95. Plaintiff, was 50 years of age at all times relevant.

96. CHFA treated Plaintiff disparately, via its younger employees. For instance, Landau,

    (late 40s), Mr. Welter's Supervisor and later the Managing Director for CHFA

    Masouda Omar, (late 40s), treated Plaintiff with hostility and in a disparate manner,

    by, among other things,

          a. In mid-2018, involuntarily reassigning Mr. Welter to perform the job of an

              Asset Manager 1, a demotion.

          b. Failing to provide Mr. Welter with the proper training for the Asset Manager

              1 position



                                                -13-
 Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 14 of 16




          c. Holding Mr. Welter accountable for mistakes proximately caused by

              CHFA’s own lack of training.

          d. Landau issuing Mr. Welter an unwarranted poor performance review for

              2018.

          e. Directly harassing Mr. Welter regarding deadlines and causing his work to

              back up from lack of network access to literally denying him the access to

              the network and equipment necessary to perform the duties of his position

              remotely as it was necessary during the COVID-19 lockdown.

          f. Telling Mr. Welter, “there are no laptops” available when he inquired about

              the necessary equipment to perform his job remotely from home on March

              16, 2020.

          g. On April 13, 2020, issuing Mr. Welter another poor performance review for

              2019— by Landau—his second consecutive poor evaluation by her in a row.

97. Aside from the outward disparate treatment, the Plaintiff suffered numerous adverse

    employment actions, including, but not limited to, the following:

          a. On May 14, 2020—approximately two weeks after Mr. Welter’s rebuttal to

              the erroneous and biased performance review he was given for the second

              year in a row, CHFA terminated his employment.

98. The above prescribed discriminatory actions were motivated by the Plaintiff’s age.

99. Defendant’s conduct is unlawful and in violation of Conn. Gen. Stat. § 46a60(b)(1).

100. As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will

     continue to suffer damages, including but not limited, to substantial lost wages,


                                             -14-
 Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 15 of 16




     fringe benefits, health insurance, retirement and pension benefits, mental and

     emotional distress, and the ability to enjoy life’s pleasures.

101. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.


                                    COUNT SEVEN

                          RETALIATION,
   IN VIOLATION OF IN VIOLATION OF CONN. GEN. STAT. § 46A60(B)(4)

102. Plaintiff hereby incorporates Paragraphs 1-53 with the same force and impact as if

     fully set forth herein.

103. On April 21, 2020, Plaintiff engaged in protected activity by complaining to Human

     Resources.

104. In retaliation, on May 14, 2020—approximately two weeks after Mr. Welter’s

     rebuttal to the erroneous and biased performance review he was given CHFA

     terminated his employment.

105. The above prescribed actions were motivated by retaliation.

106. Defendant’s conduct is unlawful and in violation of § 46a60(b)(4).

107. As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will

     continue to suffer damages, including but not limited, to substantial lost wages,

     fringe benefits, health insurance, retirement and pension benefits, mental and

     emotional distress, and the ability to enjoy life’s pleasures.

108. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.




                                             -15-
Case 3:21-cv-00995-CSH Document 1 Filed 07/21/21 Page 16 of 16




    PRAYER FOR RELIEF


    Wherefore the Plaintiff prays that this court award:

           1. Money damages;

           2. Costs;

           3. Punitive damages, attorney fees, and expert witness fees;

           4. Pre-judgment interest

           5. Trial by jury; and

           6. Such other relief as the Court deems just, fair, and equitable.




                                      THE PLAINTIFF,
                                      JAMES WELTER


                                      By: ___________/s/______________
                                         Michael C. McMinn (#ct27169)
                                         THE MCMINN EMPLOYMENT
                                         LAW FIRM, LLC
                                         1000 Lafayette Blvd., Suite 1100
                                         Bridgeport, CT 06604
                                         Tel: (203) 683-6007
                                         Fax: (203) 680-9881
                                         michael@mcminnemploymentlaw.com

                                         COUNSEL FOR PLAINTIFF




                                         -16-
